818 F.2d 866
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Gale B. WELLER;  Thomas E. Ray;  Virgil L. Guiner;  HowardE. Hall;  M.  Kirby Roberts, Jr.;  Stephen E. Weithman;Richard F. Celeste;  Michael Piacention; Robert Nemo;William M. Sterritt;  John L. Spiegel;  Henry E. Shaw, Jr.;Robert E. Henderson;  Norman J. Putman;  William F. McKee;John R. Hoffman;  John R. Milligan;  Ira G. Turpin;  RobertM. Duncan, Defendants-Appellees.
No. 86-3937.
United States Court of Appeals, Sixth Circuit.
May 15, 1987.

Before KEITH, KENNEDY and NORRIS, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of petitioner's appeal from the district court's judgment dismissing his petition for a writ of coram nobis under 28 U.S.C. Sec. 1615(a).  The matter has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the certified record and the parties' briefs, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Petitioner alleged that his state conviction for rape is procedurally and substantively unconstitutional.  The district court dismissed the action as frivolous under 28 U.S.C. Sec. 1915(d).


3
Upon consideration, this Court affirms the district court's judgment for reasons stated in its order of dismissal dated May 27, 1986.  Rule 9(b)(5), Rules of the Sixth Circuit.